Exhibit 10.36

 

SUMMARY OF 2005 MANAGEMENT INCENTIVE COMPENSATION PLAN

 

The Management Incentive Compensation Plan (MICP) provides eligible employees
with a cash bonus if corporate and individual goals are met. This plan gives
employees a personal stake in the company and the opportunity to share in its
success.

 

The key principles of the 2005 MICP are:

o

Corporate financial performance determines a total finite pool of dollars
available to spend on incentives

o

Leader judgment and discretion are a major aspect of determining payout amounts

 

o

The company must more effectively differentiate pay by performance

 

o

Individual performance will be evaluated both on results and how those results
are achieved, through a new Performance Appraisal process

o

A bias toward individual rather than group accountability must be created

 

Alliant Energy Corporate Performance: Corporate performance is the foundation
for incentive compensation. The table below outlines the 2005 goals against
which corporate performance will be measured and the funding associated with
each level of achievement.

 

2005 CORPORATE PERFORMANCE MEASURES

For purposes of Determining the Short-Term Incentive Pool

 



 

EPS
from Continuing Operations

 

 

Cash Flow
from Continuing Operations

(1)

 

Level

 

Funding

 

 

Level

 

Funding

(2)

Distinguished

 

150%

 

(2)

Distinguished

 

150%

 

Target

 

100%

 

 

Target

 

100%

(3)

Threshold

 

50%

 

 

Threshold

 

50%

 

 

 

 

 

 

 

 

 

 

Weighting of EPS in
final Corporate Performance

 

 

Weighting of Cash Flow in
final Corporate Performance

 

85%

+

15%

--------------------------------------------------------------------------------

    (1)   Earnings from Continuing Operations measure will exclude costs from
any debt premiums that might be paid.

    (2)   Will lower Distinguished EPS goal and Distinguished Cash Flow goal if
the company decides to purchase weather hedge. Decision not made until April.

    (3)   If Threshold EPS level is not met, there will be no payout for the
2005 plan year = TRIGGER

 

MICP Target Incentives: Incentive rewards are considered "at risk" pay. The
target incentive percent assigned to participant groups is based on competitive
market research and internal equity. Achievement of the target level goals and
objectives may result in a payout of 100 percent of the incentive opportunity.
However, a participant’s final award may range anywhere from 0 to 200% of that
target. Incentive opportunity is expressed as a percent of eligible earnings for
the plan year.

 

Participant Group

Target Incentive
Opportunity
(as % of eligible earnings)

 

 

Chairman and CEO

80%

President and Chief Operating Officer

65%

Senior Executive Vice President & CFO

55%

Executive Vice President

50%

Senior Vice President

40%

Vice President

30%

Managing Director Level Positions

25%

Director, General Manager and Plant Manager Level Positions

20%

 

 

Determining the Corporate Pool: Creation of the corporate pool is formulaic. At
year end, the corporate score (based on EPS and Cash Flow results noted above)
will be applied to all individuals’ original target amounts to yield a
corporate-adjusted target amount for each. The sum of those individual
corporate-adjusted target amounts yields a given department's “contribution” to
the total pool. The roll-up of all departmental and group pools yields the
overall corporate pool, which is the finite amount of dollars that is
subsequently re-allocated as incentive awards.

 

Re-Allocating Dollars Based on Performance: While there is no longer a separate
“group” component making up a weighted portion of an award formula, all
corporate centers/operating groups and sub-departments still have goals against
which each is measured. At the highest levels, these goals are contained in the
respective leaders’ performance goals. Once the corporate pool of dollars has
been determined, each group will be allocated a set amount of dollars based on
performance, relative to their formulaic contribution. This process will then
cascade downward. Groups that perform well will be allocated more than their
contribution to the total pool; groups that perform poorly will be allocated
less than their contribution. This re-allocation between groups is
discretionary, not formulaic.

 

 

Individual Award Determination: While there is not a separate “individual”
component making up a weighted portion of an award formula, all employees still
have goals against which each is measured. These goals are to be written as part
of the formal performance appraisal process. For the company’s executive
officers, the bonus will be based on achieving the following performance goals
with each factor weighted as noted below: (a) financial goals consisting of
achievement of specified levels of one or more of: earnings per share from
continuing operations, cash flow from operations, rates of return, O&M spending
and/or capital spending; (b) certain operational and strategic goals; (c)
certain goals relating to environmental, health and safety and diversity
matters; and (d) certain goals relating to leadership tasks. The foregoing
factors will be weighted 50%, 30%, 10% and 10%, respectively, for each of the
executive officers. At year end, each leader will evaluate his/her respective
employees’ performance against those goals – judging both results and behaviors
– and that evaluation will yield a recommended MICP payout relative to target.

 

Once the corporate pool of dollars has been determined and subsequent downward
allocations have been made, a leader will be informed of the total dollars
he/she has to distribute to individuals in the department.

 

The final step is for leaders to distribute their dollars to employees based on
individual performance (as documented in the performance appraisal). Those who
performed well against goals should receive more than their formulaic
“corporate-adjusted target award.” Note, however, that regardless of the
manager’s evaluations, he/she only has a set amount of dollars to allocate. This
is a zero sum pool.

 

A leader with a poor performing group can still give big awards to his/her best
performers – but fittingly, others in the group would then receive smaller or
even no awards.

 

 

 